848 F.2d 187Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tyrone A. WILLIAMS, Petitioner-Appellant,v.MARYLAND PAROLE COMMISSION, Respondent-Appellee.
No. 88-7561.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 29, 1988.Decided:  May 16, 1988.

Tyrone A. Williams, appellant pro se.
Karen Stakem Hornig, Ronald Mark Levitan, Office of the Attorney General, for appellee.
Before MURNAGHAN, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the magistrate's recommendation discloses that this appeal from its order refusing habeas corpus relief* pursuant to 28 U.S.C. Sec. 2254 is without merit.  We dispense with oral argument because the facts and legal arguments are adequately developed in the record and because argument would not significantly aid our resolution of the issues presented.  The judgment below is affirmed on the reasoning of the district court.  Williams v. Maryland Parole Commission, C/A No. 87-1572-HM (D.Md. Feb. 4, 1988).


2
AFFIRMED.



*
 Our determination of the merits of this appeal is unaffected by the characterization of the suit as a habeas corpus action under 28 U.S.C. Sec. 2254 or a civil rights suit brought pursuant to 42 U.S.C. Sec. 1983.  Appellant is not entitled to relief under either statute.  Failure to demonstrate exhaustion of state remedies in the district court does not necessitate remand.  See Granberry v. Greer, 55 U.S.L.W. 4494, 4496 (U.S. Apr. 21, 1987) (No. 85-6790)